NO. 4-05-0913        Filed 3/13/07

                     IN THE APPELLATE COURT

                              OF ILLINOIS

                         FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,         )    Appeal from
          Plaintiff-Appellant,               )    Circuit Court of
          v.                                 )    Moultrie County
CHRISTOPHER S. KENNEDY,                      )    No. 05CF46
          Defendant-Appellee.                )
                                             )    Honorable
                                             )    Dan L. Flannell,
                                             )    Judge Presiding.


          JUSTICE McCULLOUGH delivered the opinion of the court:

          On May 10, 2005, defendant, Christopher S. Kennedy, was

charged by information with driving while his driver's license

was suspended (enhanced sentence), a Class 4 felony, pursuant to

section 6-303(d-3) of the Illinois Vehicle Code (Code) (625 ILCS

5/6-303(d-3) (West 2004)).    On October 28, 2005, defendant filed

a motion to dismiss, arguing he was not subject to the enhanced

penalties under that section.    The trial court granted

defendant's motion, and the State appeals.       For the reasons that

follow, we reverse the trial court's ruling.

          Defendant's license was first suspended in 1999.        Since

1999, defendant has been arrested eight separate times for

driving while his license was suspended or revoked, including a

statutory summary suspension pursuant to section 5-501.1 of the

Code (625 ILCS 5/5-501.1 (West 2004)).       According to defendant's

driver's license file, the statutory summary suspension was in
effect May 6, 2005.    On May 10, 2005, defendant was charged with

driving while his driver's license was suspended (enhanced

sentence) in violation of section 6-303(a) of the Code (625 ILCS

5/6-303(a) (West 2004)), subject to an enhanced penalty pursuant

to section 6-303(d-3) of the Code.

           Defendant filed a motion to dismiss, arguing the State

improperly charged him with a Class 4 felony.    According to

defendant's interpretation of the statute, subsection (d-3)'s

Class 4 felony classification only applies if a person has been

convicted of one of the listed offenses for a fourth or

subsequent time.    Defendant argues he is not subject to

subsection (d-3).    The trial court granted defendant's motion,

stating:

                "I am going to rule that the statutory

           language and scheme is not sufficiently clear

           to allow the State to pursue the felony

           classification for this particular defendant.

           I am going to grant the [m]otion [t]o

           [d]ismiss the felony count and direct that

           the Court, if in fact there is conviction

           entered, will sentence the defendant under

           the general Class A misdemeanor provisions of

           the statute contained in 6-303(a).   It is

           simply too confusing.   It is contradictory in


                                - 2 -
           its terms in (c)(1) versus (d)[,] and in

           (c)(1) versus the initial paragraph of

           subsection (c) of 6-303.      And I am going to

           so rule."

The State appeals, arguing the plain language of the statute

dictates that an individual who is convicted for a fourth or

subsequent violation of section 6-303, and the present offense

was committed while that individual's license was suspended or

revoked for one of the enumerated factors set forth in subsection

(d-3), is guilty of a Class 4 felony.       We agree.

           "The primary rule of statutory construction is to

ascertain and give effect to the legislature's intent."        People

v. Roland, 351 Ill. App. 3d 1012, 1015, 815 N.E.2d 972, 974

(2004).   The best evidence of the legislature's intent is the

plain language of the statute.     Roland, 351 Ill. App. 3d at 1015,

815 N.E.2d at 974.     Where the statutory language is clear and

unambiguous, its plain meaning will be given effect.         Roland, 351
Ill. App. 3d at 1015, 815 N.E.2d at 974.       The interpretation of a

statute is reviewed de novo.     Roland, 351 Ill. App. 3d at 1015,

815 N.E.2d at 974.

           The interpretation of section 6-303(d-3) is a matter of

first impression.    The language of this section is not ambiguous

and should be given its plain meaning.       The statute at issue

reads, in pertinent part, as follows:


                                 - 3 -
                "(a) Any person who drives or is in

          actual physical control of a motor vehicle on

          any highway of this State at a time when such

          person's driver's license *** is revoked or

          suspended as provided by this Code or the law

          of another state *** shall be guilty of a

          Class A misdemeanor.

                              * * *

                (d-3) Any person convicted of a fourth

          or subsequent violation of this Section is

          guilty of a Class 4 felony and must serve a

          minimum term of imprisonment of 180 days if

          the revocation or suspension was for a

          violation of Section 11-401 or 11-501 of this

          Code, or a similar out-of-state offense, or a

          similar provision of a local ordinance, a

          violation of Section 9-3 of the Criminal Code

          of 1961, relating to the offense of reckless

          homicide, *** or a statutory summary

          suspension under Section 11-501.1 of this

          Code."   625 ILCS 5/6-303 (West 2004).

          We hold that section 6-303(d-3) of the Code is not

ambiguous.   Clearly, the term "this Section" as used in

subsection (d-3) refers to section 6-303.   The use of the


                                 - 4 -
capitalized "s" supports this conclusion.   Further, if the

legislature had intended to condition a Class 4 felony on the

commission of four or more violations of subsection (d-3), it

could have so stated.   In fact, in other parts of section 6-303,

the legislature referenced specific subsections.   See 625 ILCS

5/6-303(c-1), (d-1) (West 2004).

          Although inartfully organized, what the legislature has

created in 6-303 are two sets of penalty schemes for those

individuals convicted of driving while their license is revoked

or suspended.   The first set of penalties applies to those

individuals convicted of driving while their license is suspended

or revoked and the suspension or revocation was not the result of

a violation of section 11-401, 11-501, or 11-501.1 of the Code or

section 9-3 of the Criminal Code of 1961.   An individual who

falls in this category is guilty of a Class A misdemeanor.    See

625 ILCS 5/6-303(a) (West 2004).   An individual who is convicted

of driving while his license is suspended or revoked a second

time and the suspension or revocation was not the result of a

violation of section 11-401, 11-501, or 11-501.1 of the Code or

section 9-3 of the Criminal Code of 1961, must serve 100 hours'

community service.   See 625 ILCS 5/6-303(c-1) (West 2004).   An

individual who is convicted of driving while his license is

suspended or revoked for a third or subsequent time and the

suspension or revocation was not the result of a violation of


                               - 5 -
section 11-401, 11-501, or 11-501.1 of the Code or section 9-3 of

the Criminal Code of 1961 must serve 30 days in jail or perform

300 hours' community service.   See 625 ILCS 5/6-303(d-1) (West

2004).

           The second set of penalties applies to an individual

who has been convicted of driving while his license is suspended

or revoked and the suspension or revocation was the result of a

violation of sections 11-401, 11-501, or 11-501.1 of the Code or

section 9-3 of the Criminal Code of 1961.   Such an individual

must serve either 10 days in jail or perform 30 days' community

service.   See 625 ILCS 5/6-303(c) (West 2004).   An individual who

is convicted of driving while his license is suspended or revoked

a second time and the suspension or revocation was the result of

a violation of section 11-401, 11-501, or 11-501.1 of the Code or

section 9-3 of the Criminal Code of 1961, is guilty of a Class 4

felony and must serve 30 days in jail or perform 300 hours'

community service.   See 625 ILCS 5/6-303(d) (West 2004).   An

individual who is convicted of driving while his license is

suspended or revoked a third time and the suspension or

revocation was the result of a violation of sections 11-401, 11-

501, or 11-501.1 of the Code or section 9-3 of the Criminal Code

of 1961 is guilty of a Class 4 felony and must serve a minimum of

30 days in jail.   See 625 ILCS 5/6-303(d-2) (West 2004).   An

individual who is convicted of driving while his license is


                                - 6 -
suspended or revoked a fourth or subsequent time and the

suspension or revocation was the result of a violation of section

11-401, 11-501, or 11-501.1 of the Code or section 9-3 of the

Criminal Code of 1961 is guilty of a Class 4 felony and must

serve a minimum of 180 days in jail.     See 625 ILCS 5/6-303(d-3)

(West 2004).

            An individual who has been convicted of driving while

his license is suspended or revoked a fourth time, regardless of

the reason for the underlying suspension or revocation, can be

subject to the seizure of his license plates or the

immobilization of his vehicle.    See 625 ILCS 5/6-303(c-2) (West

2004).

            Defendant was charged with driving while his license

was suspended or revoked.    His license was suspended because of a

statutory summary suspension.    Prior to receiving the statutory

summary suspension, defendant had been convicted on eight

occasions of driving while his license was suspended or revoked.

Under the plain language of the statute, defendant was properly

charged with a Class 4 felony pursuant to section 6-303(d-3) of

the Code.

            For the foregoing reasons, we reverse the trial court's

judgment.

            Reversed.

            STEIGMANN and APPLETON, JJ., concur.


                                 - 7 -
- 8 -